DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalee et al (US 20120189837), necessitated by Amendment, in view of Honda et al (US 6730741), cited in the previous Office Action.

Lavalee discloses a foamed material comprising: 
a. 50 to 99 weight percent polyvinyl chloride (PVC) or chlorinated polyvinyl chloride (CPVC) foam matrix; 

In particular, Lavalee teaches a foaming composition, comprising 3-12% wt. of acrylic copolymer (see claim 7). 
Regarding reduced viscosity, Lavalee teaches the weight average molecular weight of the acrylic copolymer is from 4.0 million to 7.0 million g/mol (see 0014). 

Regarding claim 5, Lavalee fails to teach expansion ratio of the composition above.
However, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from the Applicant’s and Lavalee’s composition, since they obtained from the same components at the same ratios and using the same processing technique. 

In reference to claims 6-8, Lavalee discloses that the PVC, acrylic copolymer, filler and other additives are heated inside the extruder above its melting point in the presence of foaming and nucleating agents resulting on a molded article (see 0024).

Lavalee does not teach hexyl methacrylate claimed. 

Honda teaches a composition, comprising 100 parts of vinyl chloride and 3 parts of a processing aid (see Table 1 at 21:1 and claim 2).
Honda teaches a processing aid, which contains 70 to 90% by weight of methyl methacrylate, 10 to 30% by weight of another methacrylate (see Abstract), where the processing aid has mean weight molecular weight (Mw) is in the range of from 700,000 to 2,000,000 (see 3:55).

Honda teaches the processing aid may be used for various applications, for example calender molding and expansion molding (see 8:45).
Note that Honda does not explicitly teach hexyl methacrylate fragment.
However, hexyl methacrylate is within the range 1-18 carbon atoms disclosed by Honda.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component) (see MPEP 2123).
Therefore, it would have been obvious to a person of ordinary skills in the art to use any methacrylate esters with C1-C18, including hexyl methacrylate in Honda's composition, since it clearly disclosed by the reference.
Honda teaches that the processing aid above reduces generation of flow marks on sheets and improves releasability of sheets from the metallic surface of a roll, increasing a commercial value of a vinyl chloride based composition (see 3:5).

Therefore, it would have been obvious to a person of ordinary skills in the art to use Honda’s processing aid in Lavalee’s foam composition, since it reduces generation of flow marks on sheets and improves releasability of sheets from the metallic surface of a roll, increasing a commercial value of a vinyl chloride based composition.

Response to Arguments
Applicant’s arguments with respect to claims 3 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejection under 35 USC 103 over Sunagawa et al (US 6723762) is withdrawn in view of claim 3 amendment.
Note that earlier used Honda et al (US 6730741) is applied only as a secondary reference.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765